First Amendment To
Amended and Restated
Credit Agreement


THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”) is executed September 23, 2008 (the “First Amendment Effective
Date”), by and among PAC-VAN, INC., an Indiana corporation (the “Company”), the
financial institutions that are or may from time to time become parties hereto
(together with their respective successors and assigns, the “Lenders”), LASALLE
BANK NATIONAL ASSOCIATION (in its individual capacity, “LaSalle”), as
administrative agent and collateral agent for the Lenders, and NATIONAL CITY
BANK, as documentation agent for the Lenders.


RECITALS
 
1. The Company and Lenders are parties to an Amended and Restated Credit
Agreement, dated as of August 23, 2007 (the “Credit Agreement”).
 
2. Company has requested an increase in the Loan and other modifications of the
Credit Agreement. Subject to the terms and conditions stated in this First
Amendment, the Lenders are willing to modify and amend the Credit Agreement as
provided in this First Amendment.
 
Agreement


NOW, THEREFORE, in consideration of the Recitals, the mutual covenants and
agreements herein, and each act performed and to be performed hereunder, the
Lenders and Company agrees as follows:


1. Definitions. All terms used in this First Amendment that are defined in the
Credit Agreement and that are not otherwise defined in this First Amendment
shall have the same meanings in this First Amendment as are ascribed to them in
the Credit Agreement.


2. Amendments to Credit Agreement.
 
(a) Defined Terms. (i) The following definitions in Section 1.1 of the Credit
Agreement are amended, and as so amended, restated as of the First Amendment
Effective Date to read in their entirety as follows:


Agent Fee Letter means the Fee Letter dated as of June 16, 2008 between the
Company and the Administrative Agent.
 
1

--------------------------------------------------------------------------------


 
Borrowing Base means an amount equal to the total of (a) 85% of the unpaid
amount (net of such reserves and allowances as the Administrative Agent deems
necessary in its reasonable discretion) of all Eligible Accounts plus (b) 85% of
the Net Book Value of all Eligible Inventory (net of such reserves and
allowances as the Administrative Agent deems necessary in its reasonable
discretion), plus (c) the lesser of (i) 75% of the cost of the Company’s trucks
and trailers held for its own use (and not for rental) and used in the
transportation of rental units (net of such reserves and allowances as the
Administrative Agent deems necessary in its reasonable discretion), and (ii) One
Million Dollars ($1,000,000.00).
 
Letter of Credit– see Section 2.1.2.


Revolving Commitment means One Hundred Twenty Million Dollars ($120,000,000.00)
as reduced from time to time pursuant to Section 6.1.1.


Revolving Loan Availability means the least of (i) the Revolving Commitment,
(ii) the Borrowing Base, and (iii) until such time as Administrative Agent has
received from Borrower the written consent of the Subordinated Note Agent to a
One Hundred Twenty Million Dollar ($120,000,000.00) Revolving Commitment, the
Pre-Approved Revolving Loan Ceiling.


Subordinated Note Agent means Laminar Direct Capital, L.L.C., acting in its
capacity as collateral agent under the Subordinated Note Purchase Agreement.
 
(ii) The following new definition is added to Section 1.1 of the Credit
Agreement:
 
Pre-Approved Revolving Loan Ceiling means Ninety-Five Million Four Hundred
Thousand Dollars ($95,400,000.00) less the approved aggregate Stated Amount of
all Letters of Credit. As of the First Amendment Effective Date, the
Pre-Approved Revolving Loan Ceiling equals Ninety-Three Million Four Hundred
Thousand Dollars ($93,400,000.00).
 
(b) Amendment of Section 2.1.2. Section 2.1.2 of the Credit Agreement is
amended, and as so amended, restated as of the First Amendment Effective Date to
read in its entirety as follows:


2.1.2 L/C Commitment. Subject to Section 2.3.1, the Issuing Lender agrees to
issue letters of credit, in each case containing such terms and conditions as
are permitted by this Agreement and are reasonably satisfactory to the Issuing
Lender (each, a “Letter of Credit”), at the request of and for the account of
the Company from time to time before the scheduled Termination Date and, as more
fully set forth in Section 2.3.2, each Lender agrees to purchase a participation
in each such Letter of Credit; provided that (a) the aggregate Stated Amount of
all Letters of Credit shall not at any time exceed Ten Million Dollars
($10,000,000.00) or such lesser amount approved by Administrative Agent in its
sole and absolute discretion, and (b) the Revolving Outstanding shall not at any
time exceed Revolving Loan Availability (less the amount of any Swing Line Loans
outstanding at such time). Notwithstanding the foregoing, as of the First
Amendment Effective Date, the aggregate Stated Amount of all Letters of Credit,
until otherwise approved by Administrative Agent, shall not at any time exceed
Two Million Dollars ($2,000,000.00).
 
2

--------------------------------------------------------------------------------


 
(c) Amendment of Section 6.1.3. Section 6.1.3 of the Credit Agreement is
amended, and as so amended, restated as of the First Amendment Effective Date to
read as follows:


6.1.3 Intentionally Omitted.


(d) Amendment of Section 11.14.1. Section 11.14.1 of the Credit Agreement is
amended, and as so amended, restated as of the First Amendment Effective Date to
read as follows:


11.14.1 Intentionally Omitted.


(e) Amendment of Section 15.1. Section 15.1 of the Credit Agreement is amended
and as so amended, restated as of the First Amendment Effective Date to read as
follows:
 
15.1 Waiver; Amendments. No delay on the part of the Administrative Agent or any
Lender in the exercise of any right, power or remedy shall operate as a waiver
thereof, nor shall any single or partial exercise by any of them of any right,
power or remedy preclude other or further exercise thereof, or the exercise of
any other right, power or remedy. No amendment, modification or waiver of, or
consent with respect to, any provision of this Agreement or the other Loan
Documents shall in any event be effective unless the same shall be in writing
and acknowledged by Lenders having an aggregate Pro Rata Shares of not less than
the aggregate Pro Rata Shares expressly designated herein with respect thereto
or, in the absence of such designation as to any provision of this Agreement, by
the Required Lenders, and then any such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No amendment, modification, waiver or consent shall (a)
extend or increase the Commitment of any Lender without the written consent of
such Lender, (b) extend the date scheduled for payment of any principal
(excluding mandatory prepayments) of or interest on the Loans or any fees
payable hereunder without the written consent of each Lender directly affected
thereby, (c) reduce the principal amount of any Loan, the rate of interest
thereon or any fees payable hereunder, without the consent of each Lender
directly affected thereby (except for periodic adjustments of interest rates and
fees resulting from a change in the Applicable Margin as provided for in this
Agreement); or (d) release any party from its obligations under the Guaranty or
all or any substantial part of the Collateral granted under the Collateral
Documents, change the definition of Required Lenders, any provision of this
Section 15.1 or any provision of Section 7.5 or reduce the aggregate Pro Rata
Share required to effect an amendment, modification, waiver or consent, without,
in each case, the written consent of all Lenders. No provision of Section 14 or
other provision of this Agreement affecting the Administrative Agent in its
capacity as such shall be amended, modified or waived without the consent of the
Administrative Agent. No provision of this Agreement relating to the rights or
duties of the Issuing Lender in its capacity as such shall be amended, modified
or waived without the consent of the Issuing Lender. No provision of this
Agreement relating to the rights or duties of the Swing Line Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Swing Line Lender.
 
3

--------------------------------------------------------------------------------


 
(f) Annex A. Annex A of the Credit Agreement is hereby amended, and as so
amended, restated as of the First Amendment Effective Date to read in its
entirety as set forth on Annex A attached hereto.


(g) Annex B. Annex B of the Credit Agreement is hereby amended, and as so
amended, restated as of the First Amendment Effective Date to read in its
entirety as set forth on Annex B attached hereto.


(h) Exhibit C. Exhibit C of the Credit Agreement is hereby amended, and as so
amended, restated as of the First Amendment Effective Date to read in its
entirety as set forth on Exhibit C attached hereto.


(i) Exhibit E. Exhibit E of the Credit Agreement is hereby amended, and as so
amended, restated as of the First Amendment Effective Date to read in its
entirety as set forth on Exhibit E attached hereto.


3. Representations and Warranties. Company represents and warrants to the
Lenders that:


(a) (i) The execution, delivery and performance of this First Amendment and all
agreements and documents delivered pursuant hereto by Company does not and will
not violate any provision of any law, rule, regulation, order, judgment,
injunction, or writ presently in effect applying to Company, or result in a
breach of or constitute a default under any material agreement, lease or
instrument to which Company is a party or by which Company or any of the
properties of Company may be bound or affected; (ii) no authorization, consent,
approval, license, exemption or filing of a registration with any court or
governmental department, agency or instrumentality is or will be necessary to
the valid execution, delivery or performance by Company of this First Amendment
and all agreements and documents delivered pursuant hereto; and (iii) this First
Amendment and all agreements and documents delivered pursuant hereto by Company
are the legal, valid and binding obligations of Company, as a signatory thereto,
and enforceable against Company in accordance with the terms thereof.


(b) After giving effect to the amendments contained in this First Amendment, the
representations and warranties contained in Section 9 of the Credit Agreement
are true and correct on and as of the date of execution of this First Amendment
(except to the extent stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct as of such earlier
date) with the same force and effect as if made on and as of the date of
execution of this First Amendment.
 
4

--------------------------------------------------------------------------------


 
4. Conditions. The obligation of the Lenders to execute and to perform this
First Amendment shall be subject to full satisfaction of the following
conditions precedent on or before the date of execution of this First Amendment:


(a) Copies, certified as of the date of execution of this First Amendment, of
such company documents and resolutions of Company as Lenders may request
evidencing necessary action by Company to obtain necessary authorization for the
execution and performance of this First Amendment and all other agreements or
documents delivered pursuant hereto as Lenders may reasonably request.


(b) This First Amendment shall have been duly executed by each Borrower and
delivered to Lenders and executed by Lenders.


(c) The Promissory Notes payable to each Lender in form and substance
satisfactory to the Administrative Agent shall have been duly executed by
Company and delivered to Lenders.


(d) The Reaffirmation of Guaranty and Collateral Agreement in form and substance
satisfactory to the Administrative Agent shall have been duly executed by
Company and MOAC and delivered to Administrative Agent.


(e) The Second Amendment to Subordination and Intercreditor Agreement in form
and substance satisfactory to the Administrative Agent shall have been duly
executed by the Company and the Subordinated Note Agent and delivered to
Administrative Agent.


(f) Receipt by Administrative Agent of an amendment to the Subordinated Note
Purchase Agreement and the Subordinated Notes, acceptable to the Administrative
Agent in form and substance in its sole discretion, which shall include
amendments to the financial covenants to match the financial covenants set forth
herein.


(g) Receipt by Administrative Agent of opinions of counsel for each Loan Party,
including local counsel reasonably requested by the Administrative Agent.


(h) Receipt by Administrative Agent of a Solvency Certificate executed by a
Senior Officer of the Company.
 
(i) Receipt by Administrative Agent of certified copies of Uniform Commercial
Code search reports dated a date reasonably near to the First Amendment
Effective Date, listing all effective financing statements which name any Loan
Party (under their present names and any previous names) as debtors, together
with copies of such financing statements.


(j) Receipt by Administrative Agent of a Borrowing Base Certificate dated as of
the First Amendment Effective Date.
 
5

--------------------------------------------------------------------------------


 
(k) Receipt by Administrative Agent of a certificate executed by an officer of
the Company on behalf of the Company certifying the matters set forth in Section
4(l) of this First Amendment as of the First Amendment Effective Date.
(l) The following statements shall be true and correct:


(i) the representations and warranties of each Loan Party set forth in this
First Amendment and the other Loan Documents shall be true and correct in all
respects with the same effect as if then made (except to the extent stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date); and


(ii) no Event of Default or Unmatured Event of Default shall have then occurred
and be continuing.


(m) Receipt by Administrative Agent of the commitment fee in the aggregate
amount of Seventy-Five Thousand and No/100 Dollars ($75,000.00), payable to each
Lender in proportion to its share of the increase in the Revolving Commitment
effectuated by this First Amendment.


(n) Company shall have paid all costs and expenses incurred by the Lenders in
connection with the negotiation, preparation and closing of this First Amendment
and the other documents and agreements delivered pursuant hereto, including the
reasonable attorneys’ fees and out-of-pocket expenses.


(o) Administrative Agent shall have received such additional agreements,
documents, opinions and certifications, fully executed by Company, as may be
reasonably requested by Administrative Agent.


5. Binding on Successors and Assigns. All of the terms and provisions of this
First Amendment shall be binding upon and inure to the benefit of the parties
hereto, their respective successors, assigns and legal representatives.


6. Governing Law/Entire Agreement/Survival. This First Amendment is a contract
made under, and shall be governed by and construed in accordance with, the laws
of the State of Illinois applicable to contracts made and to be performed
entirely with such state and without giving effect to the choice or conflicts of
laws principles of any jurisdiction. This First Amendment constitutes and
expresses the entire understanding between the parties with respect to the
subject matter hereof, and supersedes all prior agreements and understandings,
commitments, inducements or conditions, whether expressed or implied, oral or
written. All covenants, agreements, undertakings, representations and warranties
made in this First Amendment shall survive the execution and delivery of this
First Amendment, and shall not be affected by any investigation made by any
person. The Credit Agreement, as amended hereby, remains in full force and
effect in accordance with its terms and provisions.
 
6

--------------------------------------------------------------------------------


 
7. Further Agreements and Acknowledgments. Company hereby further acknowledges
and agrees that:


(a) Neither the provisions of this First Amendment nor any actions taken or not
taken pursuant to or in reliance upon the terms of this First Amendment shall
constitute a novation of any of the Loan Documents, all of which remain in full
force and effect in accordance with their respective terms, as amended to date;
 
(b) Neither this First Amendment, nor any action taken by the Lenders pursuant
to this First Amendment, shall impair, prejudice, or in any other manner affect
the rights of the Lenders in and to any collateral or other security which now
or hereafter secures payment or performance of the Obligations or any part
thereof, or establish or be deemed to establish any precedent or course of
dealing with respect to any matter; and
 
(c) No provision hereof shall constitute a waiver of any of the terms or
conditions of the Loan Documents, other than those terms or conditions
explicitly modified herein. Company hereby represent, warrant, covenant and
agree that there exists no offsets, counterclaims or defenses to payment or
performance of the obligations set forth in the Loan Documents and, in
consideration hereof, expressly waive any and all such offsets, counterclaims
and defenses arising out of any alleged acts, transactions or omissions on the
part of the Lenders on or prior to the date hereof.
 
8.  Counterparts. This First Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same First Amendment.
Receipt by telecopy of any executed signature page to this First Amendment shall
constitute effective delivery of such signature page.


[Remainder of Page Intentionally Left Blank]

7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective authorized signatories as of the
First Amendment Effective Date.


PAC-VAN, INC., an Indiana corporation
   
By:
/s/  Theodore M. Mourouzis
 
Theodore M. Mourouzis, President



LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent, Collateral Agent, Issuing
Lender and as Lender
   
By:
Bijon Jalaie
 
Bijon Jalaie, Vice President
   
NATIONAL CITY BANK, as Documentation
Agent and as Lender
   
By:
Christopher A. Susott
 
Christopher A. Susott, Vice President
   
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender
   
By:
James M. Stehlik
 
James M. Stehlik, Vice President
   
UNION BANK OF CALIFORNIA, N.A., as a Lender
   
By:
Erik Siegfried
 
Erik Siegfried, Vice President

 
8

--------------------------------------------------------------------------------


 
ANNEX A
 
LENDERS AND PRO RATA SHARES


Lender
 
Revolving
Commitment Amount
 
Pro Rata Share
 
LaSalle Bank National Association
 
$
40,000,000.00
**/   
33.333333333
%
               
National City Bank
 
$
35,000,000.00
   
29.166666667
%
               
Wells Fargo Bank, National Association
 
$
30,000,000.00
   
25
%
               
Union Bank of California, N.A.
 
$
15,000,000.00
   
12.5
%
               
TOTALS
 

$

120,000,000.00
   

100

%



**/ Includes Swing Line Commitment Amount of $5,000,000.00

9

--------------------------------------------------------------------------------




ANNEX B


ADDRESSES FOR NOTICES


PAC-VAN, INC.
 
2995 South Harding Street
Indianapolis, Indiana 46225
Attention: Theodore M. Mourouzis, President
Telephone: (371) 489-4778
Facsimile: (317) 644-3117
 
LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender and a
Lender
 
Notices of Borrowing, Conversion, Continuation and Letter of Credit Issuance
 
30 S. Meridian Street, Suite 800
Indianapolis, IN 46204
Attention: Bijon Jalaie
Telephone: (317) 756-7015
Facsimile: (317) 756-7021
 
All Other Notices
 
30 S. Meridian Street, Suite 800
Indianapolis, IN 46204
Attention: Bijon Jalaie
Telephone: (317) 756-7015
Facsimile: (317) 756-7021
 
NATIONAL CITY BANK, as Documentation Agent and as a Lender


One National City Center, 200E
Indianapolis, IN 46255
Attention: Christopher A. Susott
Telephone: (317) 267-3668
Facsimile: (317) 267-6249


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


300 North Meridian Street
Indianapolis, IN 46204
Attention: James M. Stehlik
Telephone: (317) 977-1115
Facsimile: (317) 977-1118
 
10

--------------------------------------------------------------------------------


 
UNION BANK OF CALIFORNIA, N.A., as a Lender


445 S. Figueroa Street, 10th Floor
Los Angeles, CA 90071
Attention: Erik Siegfried
Telephone: (213) 236-4028
Facsimile: (213) 236-7637

11

--------------------------------------------------------------------------------



EXHIBIT “C”


SCHEDULE TO BORROWING BASE CERTIFICATE
Dated as of [_________________]
 
1.
 
Gross Accounts
 
$_________
2.
 
Less Ineligibles
     
-
Administrative Agent’s Lien Not Perfected
 
$_________
 
-
Subject to other Lien
$_________
   
-
Subject to Offset, etc.
$_________
   
-
Account Debtor not in U.S.
$_________
   
-
Sale on Approval, Sale or
       
Return, Bill and Hold or
       
Consignment
$_________ 
   
-
Over 90 days past invoice date
$_________
   
-
Affiliate Receivables
$_________
   
-
Non-assignable
$_________
   
-
Other
$_________
   
-
Total
 
$_________
3.
 
Eligible Accounts [Item 1 minus Item 2]
 
$_________ 
         
4.
 
Item 3 times 85%
 
$_________ 
         
5.
 
Gross Inventory consisting of consisting of
 
$_________ 
   
mobile office units, modular buildings and storage containers
             
6.
 
Less Ineligibles
   
-
 
Administrative Agent’s Lien Not Perfected
 
$_________ 
-
 
Subject to other Lien
$_________
 
-
 
Not Salable
$_________
 
-
 
Located off-site and no
       
Collateral Access Agreement
$_________
 
-
 
Not located in U.S.
$_________
 
-
 
Supply items; packaging
$_________
 
-
 
Advance payments received
$_________
 
-
 
Other
$_________
 
-
 
Total
$_________
           
7.
 
Eligible Inventory [Item 5 minus Item 6]
 
$_________ 
         
8.
 
Item 7 times 85%
 
$_________ 
         
9.
 
Trucks and Trailers held for own use
 
$_________ 
         
10.
 
Item 9 times 75%
 
$_________ 

 
12

--------------------------------------------------------------------------------


 
11.
 
Lesser of Item 10 or $1,000,000.00
$_________
           
12.
 
Borrowing Base
                 
[Item 4 plus Item 8 plus Item 11]
 
$_________ 
         
13.
 
Least of (i) Item 12, (ii) the Revolving Commitment
       
and (iii) the Pre-Approved Revolving Loan Ceiling
$_________
           
14.
 
Revolving Outstandings (includes Stated Amount of Letters of Credit)
 
$_________ 
         
15.
 
Outstanding Swing Line Loans
 
$_________ 
         
16.
 
Revolving Loan Availability
       
[Excess of Item 13 over Item 14]
$_________
           
17.
 
Required Prepayment
       
[Excess of sum of Items 14 and 15 over Item 13]
 
$_________ 


13

--------------------------------------------------------------------------------



EXHIBIT E


FORM OF NOTICE OF BORROWING


To:  LaSalle Bank National Association, as Administrative Agent
 
Please refer to the Amended and Restated Credit Agreement dated as of August 23,
2007 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Pac-Van, Inc. (the “Company”), various
financial institutions and LaSalle Bank National Association, as Administrative
Agent. Terms used but not otherwise defined herein are used herein as defined in
the Credit Agreement.
 
The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.2 of
the Credit Agreement, of a request hereby for a borrowing as follows:
 
(i) The requested borrowing date for the proposed borrowing (which is a Business
Day) is ______________, ____.
 
(ii) The aggregate amount of the proposed borrowing is $______________.
 
(iii) The type of Revolving Loans comprising the proposed borrowing are [Base
Rate] [LIBOR] Loans.
 
(iv) The duration of the Interest Period for each LIBOR Loan made as part of the
proposed borrowing, if applicable, is ___________ months (which shall be 1, 2, 3
or 6 months).
 
(v) The Revolving Outstandings follows the proposed borrowing is $__________.
 
The undersigned hereby certifies that on the date hereof and on the date of
borrowing set forth above, and immediately after giving effect to the borrowing
requested hereby: (i) there exists and there shall exist no Unmatured Event of
Default or Event of Default under the Credit Agreement; and (ii) each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents is true and correct as of the date hereof, except to the extent
that such representation or warranty expressly relates to another date and
except for changes therein expressly permitted or expressly contemplated by the
Credit Agreement.
 
The Company has caused this Notice of Borrowing to be executed and delivered by
its officer thereunto duly authorized on ___________, ______.
 
PAC-VAN, INC., an Indiana corporation
   
By:
 
Title:
 



14

--------------------------------------------------------------------------------

